IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DAVID LIBRACE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-5284

WILLIAM CHESTER COLE,
Deceased and PATRICIA COLE,
JOHN C. COLE,

     Respondents.
___________________________/


Opinion filed January 6, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.

David Librace, pro se, Petitioner.

Patricia Ann Cole, pro se, Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

ROBERTS, RAY, and MAKAR, JJ., CONCUR.